 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          TALVEER GILL,                                    CASE NO. C20-939 MJP

11                                 Plaintiff,                MINUTE ORDER

12                  v.

13          ALEJANDRO N. MAYORKAS,
            MARK A MORGAN, ADELE
14          FASANO Director, Field Operations,
            U.S. Customs and Border Protection,
15          Seattle Field Office,

16                                 Defendants.

17

18

19

20
            The following minute order is made by the direction of the court, the Honorable Marsha
21
     J. Pechman, United States District Judge:
22
            In their motion to dismiss, noted for decision on June 18, 2021, Defendants challenge this
23
     Court’s subject-matter jurisdiction. (Dkt. No. 36). The Parties later filed a Joint Motion to
24


     MINUTE ORDER - 1
 1   Compel (Dkt. No. 42), noted for decision on April 27. Because the Court must first ascertain

 2   jurisdiction, the motion to compel is re-noted to June 18.

 3          The clerk is ordered to provide copies of this order to all counsel.

 4          Filed May 18, 2021.

 5
                                                    William M. McCool
 6                                                  Clerk of Court

 7                                                   s/Sandra Rawski
                                                     Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
